Citation Nr: 1759681	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  10-11 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as due to in-service herbicide agent exposure, or as secondary to service-connected coronary artery disease and/or service-connected anxiety disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David Katz, Associate Counsel 
 






INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 1966 through March 1970, where he saw combat in Vietnam; from April 1982 through June 1982; and from November 1990 through June 1991 in support of Desert Storm and Desert Shield.  The Board of Veterans' Appeals (Board) wishes to recognize the Veteran's honorable, courageous and exemplary service to our country.

This matter comes before the Board on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Charleston, South Carolina.  The Veteran's claims file is currently under the jurisdiction of the RO in Houston, Texas.

The case was previously before the Board in October 2014, March 2015, November 2015 and February 2017.  At those times, the Board remanded the case for additional development.  The Agency of Original Jurisdiction (AOJ) accomplished that development, and the case is returned to the Board for further consideration.


FINDINGS OF FACT

1.  The Veteran's hypertension was not manifest within one year of separation and is not etiologically related to his active duty, to include exposure to herbicide agents.

2.  The Veteran's hypertension was neither caused nor aggravated by his service-connected coronary artery disease (CAD) or his service-connected anxiety disorder, not otherwise specified (anxiety disorder).  




CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103(A), 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017)  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) establishes a duty on the part of VA to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 CFR §§ 3.102, 3.156(a), 3.159, 3.326(a). 

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence necessary to substantiate the claim.  VA must explain which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, by VA.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of what information VA considers when rating a claim and establishing an effective date, Dingess v. Nicholson, 19 Vet. App. 473 (2006), and must request that the claimant provide any evidence in the claimant's possession that pertains to the claim.  Id.  

In February 2005, March 2007, and January 2014, VA sent the Veteran standard informational letters responsive to these requirements.  In April 2011, VA sent a letter informing the Veteran about illnesses newly presumed to be connected to Vietnam service, and in January 2016 sent a standard informational letter specifically responding to the Veteran's appeal.  Taken together, these letters satisfied the VA's duty to inform under the VCAA.  

In the case of a claim for disability compensation, VA is required to obtain the claimant's service medical records and other relevant service records, as well as medical records from VA facilities and VA-contracted medical providers, and attempt to obtain any private treatment records adequately identified by the claimant.  38 U.S.C. § 5103A(b); 38 C.F.R. § 3.159(c).  VA has obtained the Veteran's service medical records and post-service records of treatment at VA clinics and associated them with the claims file.  

The Veteran identified relevant private treatment records from Dr. Steven K. Sooudi of Advanced Cardiovascular Specialists.  VA obtained these records and associated them with the claims file.

VA must provide a claimant a medical examination or obtain a medical opinion when such an examination or opinion is necessary to make a decision on a claim for compensation.  38 U.S.C. § 5103(d)(1); 38 C.F.R. § 3.159(c)(4).  A thorough medical examination is one that "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (further citations omitted).  A medical opinion is adequate when it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one." Id., citing Ardison v. Brown, 6 Vet. App. 405, 407 (2007) (further citation omitted).  

VA provided the Veteran psychological examinations in March 2006 and January 2014, and an examination for hypertension in April 2016.  VA granted service connection for anxiety disorder in January 2007 and for CAD, as a result of his Vietnam service, in June 2011.  In April 2016, May 2017 and August 2017 VA provided medical opinions adequate to adjudicate the Veteran's claims of direct and secondary service connection for his hypertension. 

The Veteran has not identified any additional outstanding records that have not been requested or obtained, nor has he advanced any procedural arguments in relation to VA's duty to notify and assist. See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board finds that the above record provides an adequate basis to decide the merits of the case, and that VA has fulfilled its duties to notify and assist.

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Diseases diagnosed after discharge may be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Service connection may be established on a secondary basis for a disability that is caused by or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310; Wallin v. West, 11 Vet. App. 509, 512 (1998); Allen v. Brown, 7 Vet. App. 439 (1995).

Certain chronic diseases, including hypertension, may be presumed to have been incurred in service if they become disabling to a degree of 10 percent or more within one year from the date of separation from active service; where this is not evident from the record, service connection may also be warranted where continuity of symptomatology after separation can be shown.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  Id.; 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the issue on appeal.  The Board has an obligation to provide reasons and bases supporting its decision, but is not required to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Accordingly, the following analysis summarizes the relevant evidence where appropriate, and focuses specifically on what the evidence does or does not show with respect to the issue on appeal.

The Veteran's Contentions

The Veteran asserts three ways in which his  hypertension may be connected to his active duty service: (1) that his service, including his Vietnam service and presumed herbicide agent exposure, caused his hypertension (a direct service connection);  (2) that his service-connected CAD caused or aggravated his hypertension and (3) that his service-connected anxiety disorder caused or aggravated his hypertension.  VA has a further obligation to consider theories of entitlement that are fairly raised by the record, even if they are not asserted by the Veteran. 38 C.F.R. § 20.202; see Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Hypertension may be service-connected on a presumptive basis as a chronic disease.  These theories are considered below.  

The Board notes that the Veteran is competent to provide lay evidence of his symptomatology, to the extent his symptoms are directly observable by him and do not require specialized medical or other training to describe.  38 C.F.R. § 3.159(a)(2); see Layno v. Brown, 6 Vet. App. 465, 467-69 (1994);  38 C.F.R. § 3.159(a)(2) (finding lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a person without specialized knowledge or training).  However, lay statements asserting or implying a diagnosis or a causal relationship between a Veteran's active service and his purported medical condition are of little probative value, because the proponent generally does not possess the medical expertise necessary to render those statements credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board.  Id.

Direct Service Connection

As noted above, connecting a disability with a Veteran's military service on a direct basis requires a current disability, an injury or disease incurred in active service, and a causal connection between the in-service incurrence and the current disability.  There is no question that the Veteran has a present disability-the record indicates that the Veteran currently has hypertension, controlled by medication.  The record, however, contains no evidence of an in-service incurrence that resulted in the Veteran's current hypertension, or that the Veteran's high blood pressure arose during active service.  

The Board takes notice of the standard that blood pressure may be considered high when it reaches a reading of 140/90.  See MEDLINE PLUS, entry for high blood pressure (November 29, 2017, 10:23 AM, https://medlineplus.gov/
highbloodpressure.html); see STEDMAN'S MEDICAL DICTIONARY, 26th edition (1995) at 831.  The Veteran's service medical records contain three measurements taken while the Veteran was on active duty, in August 1966, October 1968 and March 1970; those readings were 120/80, 136/84 and 112/58, respectively.  There are no records of the Veteran's blood pressure taken during his later, briefer periods of active duty.  

Because of the Veteran's long service in the Marine Corps Reserve, from which he was called to active duty from April 1982 through June 1982 and from November 1990 through June 1991, the record contains numerous blood pressure measurements from October 1979 through February 2001.  With the exception of isolated readings in February 1995 and February 2001, none of the measurements over that extended time period exceeded the high blood pressure threshold, although in May 1998 and July 1999 the readings approached the threshold.  

In September 2003, the Veteran suffered a heart attack and underwent triple bypass surgery.  Two days prior to the procedure, the Veteran's blood pressure was 159/74; immediately after the procedure his pressure was 109/54.  He was immediately placed on medication to control hypertension, and with the exception of a post-operative spike due to illness, the record contains no further indication of readings above the hypertensive threshold.  More recent measurements, in December 2014, August 2015 and April 2016, show the Veteran's blood pressure continues to be controlled by medication.  

In May 2017 a VA medical examiner performed a detailed review of the Veteran's claims file and medical records, including his blood pressure readings, and opined that there was less than a 50 percent chance that the Veteran's current hypertension was etiologically related to his active service, including his presumed exposure to herbicide agents as a result of his Vietnam service.  She explained that environmental exposure to herbicides, including Agent Orange, is not established in the scientific literature as a risk factor in the development of hypertension.  She recognized a National Academy of Sciences report indicating "limited or suggestive evidence of an association between herbicide exposure and hypertension," but pointed out that that study did not conclude that hypertension is caused by herbicide exposure.  Her opinion cited peer-reviewed medical references.  She cited medical literature describing many risk factors for hypertension, including advancing age, dyslipidemia, physical inactivity and weight gain, and noted that the Veteran had been subject to all of these.  The Board notes there are no contrary opinions of record.

The Board finds the examiner's medical opinion and rationale concerning direct service connection, including as a result of herbicide agent exposure to be logical and adequately supported, and affords her conclusions significant weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Accordingly, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for hypertension on a direct basis, and service connection for hypertension on a direct basis is not warranted.  38 U.S.C. § 5107(b);  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Secondary Service Connection

As discussed above, the Veteran's current non-service-connected hypertension may be connected to his service if it was either (a) caused by or (b) aggravated by a service-connected disability.  

In an April 2016 VA examination and opinion, the examiner stated that the Veteran's case had been reviewed by Dr. T, a hypertension expert at the Houston, Texas VA Medical Center and the Baylor College of Medicine, and that Dr. T's opinion was that coronary artery disease leading to myocardial infarction is a consequence of hypertension and associated atherosclerosis fueled by lipid abnormalities, but that CAD is not a cause of hypertension.  Rather, hypertension accelerates the atherosclerotic process.  The examiner drew on a Veterans' Health Administration medical resource to further explain that hypertension implicates multiple genetic and environmental causes, including advancing age, obesity, weight gain, dyslipidemia, and family history (all of which have affected the Veteran). 

The examiner also opined that the Veteran's CAD had less than a 50 percent probability of having aggravated the course of the Veteran's hypertension beyond its natural progression.  At the April 2016 examination the Veteran's blood pressure averaged 129/80 after three readings.  The examiner stated that he had reviewed the Veteran's case file and medical records, including previous blood pressure readings.  He noted that the Veteran's blood pressure was under good control with medication, and that there was no other clinical evidence of worsened hypertension, such as heart attack, stroke or kidney problems.  He concluded that there was simply no evidence of aggravation beyond the natural progress of the disease.   

In August 2017 a VA medical examiner reviewed the Veteran's claims file and medical records to consider the possibility that the Veteran's hypertension was a result of, or aggravated by, his anxiety disorder.  The examiner opined that there was less than a 50 percent probability that the Veteran's hypertension resulted from his anxiety disorder.  Citing several medical references, she noted that anxiety had been implicated in temporarily raising blood pressure, and that some studies suggested a relationship among anxiety disorders, hypertension and heart disease, but that study results had been inconsistent, and credible medical references did not report a proven association between anxiety and sustained elevation of blood pressure.  She noted that the Veteran was subject to multiple risk factors for the development of hypertension, including advancing age, dyslipidemia, physical inactivity, obesity and tobacco use.  

The examiner also opined that was there was less than a 50 percent probability that the Veteran's hypertension had been aggravated by his anxiety disorder.  She noted  that his blood pressure since his 2003 bypass operation was well controlled and that there was no objective evidence that his hypertension had, in fact, worsened.  

As noted earlier, a thorough medical examination is one that "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one." Barr v. Nicholson, 21 Vet. App. 303 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (further citations omitted).  A medical opinion is adequate when it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one." Id., citing Ardison v. Brown, 6 Vet. App. 405, 407 (2007) (further citation omitted).  
The Board finds the VA medical opinions evaluating whether the Veteran's CAD or anxiety disorder proximately caused or aggravated his hypertension beyond its natural progression to be well reasoned and supported, and accordingly finds that the Veteran's hypertension was neither caused by nor aggravated by his CAD or his anxiety disorder.  Nieves-Rodriguez, 22 Vet. App. 295 (2008).  

Therefore, the Board finds that service connection for hypertension on a secondary basis is not warranted.

Service Connection as a Chronic Disease

As noted above, hypertension may be connected to service as a chronic disease if it becomes disabling to a degree of 10 percent or more within one year from the date of separation or where there is evidence of the disease in service and continuity of symptomatology can be shown.  Here, however, the record of the Veteran's blood pressure readings precludes either finding.  As noted previously, the Veteran's three in-service readings, from 1966-1970, did not indicate hypertension.  The only measurement of record occurring within one year after any of the Veteran's active duty periods was taken in February 1983; it was 130/80.  Thus, the Veteran's hypertension did not manifest either in service or within one year of separation from active duty.  The first hypertensive reading in the Veteran's record occurred in February 1995, 25 years after the Veteran's first period of active service and close to four years after his final period of service; that high reading was then followed by two years of readings below the hypertension threshold.  On this record, the Board finds that continuity of symptomatology has not been shown and the Veteran's hypertension is not connected to his service as a chronic disease.  

As such, the Board finds that presumptive service connection for hypertension is not warranted.

ORDER

Entitlement to service connection for hypertension, to include as due to in-service herbicide agent exposure, or as secondary to service-connected coronary artery disease and/or service-connected anxiety disorder, is denied.



____________________________________________
	KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


